Name: Commission Regulation (EEC) No 954/84 of 6 April 1984 correcting Regulation (EEC) No 900/84 with regard to certain monetary compensatory amounts and coefficients to be applied in the case of milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 97/ 12 Official Journal of the European Communities 7. 4 . 84 COMMISSION REGULATION (EEC) No 954/84 of 6 April 1984 correcting Regulation (EEC) No 900/84 with regard to certain monetary compensatory amounts and coefficients to be applied in the case of milk products a price level for butter lower than the intervention price as a result of aid granted or sales at reduced prices for special uses ; whereas an error was made in calculation of the coefficients given at the second indent of note (4) and these must be corrected ; whereas the second reference to Regulation (EEC) No 1725/79 in the second paragraph of note (6), made erroneously, should in addition be withdrawn ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 855/84 (2), and in particular Article 6 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 900/84 (3) ; Whereas in Part 5 of Annex I to Regulation (EEC) No 900/84 certain coefficients were set to take account of Whereas the monetary compensatory amounts for Denmark, Greece, Italy and the United Kingdom for subheadings 23.07 B I b) 3 and c) 3 should be inserted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In Part 5 of Annex I to Regulation (EEC) No 900/84 :  the following amounts are to be inserted in the table : CCT heading No Amounts to be charged on imports and granted on exports Amounts to be granted on imports and charged on exports Denmark Dkr/ 100 kg (a) United Kingdom £/ 100 kg (a) Italy Lit/ 100 kg (a) Greece Dr/ 100 kg (a) 23.07 B I b) 3 23.07 B I c ) 3 0,24 0,76 0,068 0,211 71 223 27,1 84,8  in the second indent to note (4) the coefficient '0,64 is replaced by '0,34' and the coefficient '0,37' by '0,60 ',  in note (6) the second paragraph shall read as follows : ' For skimmed-milk powder or granules (other than whey) that have been denatured in accordance with Article 3 of Regulation (EEC) No 1725/79 (OJ No L 199, 7 . 8 . 1979) and for feedingstuffs for animals the lactic part of which contains skimmed-milk powder or granules (other than whey) the amount shown shall be increased by the supplementary amounts indicated in the following table (') OJ No L 106, 12 . 5 . 1971 , p. 1 . ( 2) OJ No L 90 , 1 . 4 . 1984 , p. 1 . ( 3) OJ No L 92, 2 . 4 . 1984 , p. 2 . 7 . 4 . 84 Official Journal of the European Communities No L 97/ 13 Article 2 This Regulation shall enter into force on 7 April 1984 . However at the request of interested parties the new coefficients given in the second indent of Article 1 shall be applicable for operations effected from 2 April 1984 onwards. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 April 1984. For the Commission Poul DALSAGER Member of the Commission